Filed Pursuant to Rule 424(b)(5) Registration No. 333-191533 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where such offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER 21, 2013 PROSPECTUS SUPPLEMENT (To Prospectus dated October 2, 2013) Leucadia National Corporation $250,000,000 % Senior Notes due 2043 The Company We are a diversified holding company engaged through our consolidated subsidiaries in a variety of businesses. On March 1, 2013, Jefferies Group LLC (Jefferies), a global full-service, integrated securities and investment banking firm, became our wholly-owned subsidiary. We are also engaged in beef processing, manufacturing, gaming entertainment, real estate activities and medical product development. The Notes We are offering $250.0 million aggregate principal amount of our % Senior Notes due 2043 (the notes). Maturity Date. The notes will mature on , 2043. Interest. We will pay interest on the notes in cash semi-annually in arrears on and of each year, beginning on , 2014. Ranking. The notes will be our senior unsecured obligations and will rank equally in right of payment with all of our existing and future senior unsecured indebtedness and senior in right of payment to all of our existing and future subordinated indebtedness. The notes will be effectively subordinated to all existing and future indebtedness (including secured indebtedness) of our subsidiaries. Optional Redemption. We may redeem some or all of the notes at any time and from time to time at the prices described under the heading Description of NotesOptional Redemption. Change of Control Offer. If we experience a Change of Control Triggering Event (as defined herein), we will be required to offer to repurchase the notes from holders as described under the heading Description of NotesOffer to Repurchase Upon a Change of Control Triggering Event. Investing in the notes involves a high degree of risk. See Risk Factors section beginning on page S-7 herein, and Item 1A. Risk Factors in our Quarterly Report on Form 10-Q, filed on August 6, 2013, which is incorporated by reference herein, for a discussion of factors you should consider carefully before investing in the notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the related prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Note Total Initial Public Offering Price % $ Underwriting Discount % $ Proceeds to Leucadia (before expenses) % $ (1) Plus accrued interest, if any, from the date of initial issuance. The underwriter expects that delivery of the notes will be made through The Depository Trust Company in New York, New York on or about , 2013. Jefferies The date of this prospectus supplement is , 2013 TABLE OF CONTENTS Prospectus Supplement Information About This Prospectus Supplement S-1 Forward-Looking Statements S-1 Prospectus Supplement Summary S-4 Risk Factors S-7 Use of Proceeds S-9 Capitalization S-10 Description of Notes S-12 Certain U.S. Federal Income Tax Consequences S-22 Underwriting S-26 Conflict of Interest S-28 Legal Matters S-28 Experts S-28 Where You Can Find More Information S-28 Incorporation by Reference S-29 Prospectus About This Prospectus 1 Cautionary Statement for Forward-Looking Statements 1 Our Company 3 Risk Factors 4 Use of Proceeds 4 Ratio of Earnings to Fixed Charges 4 Description of Capital Stock 4 Description of Other Securities 8 Selling Securityholders 8 Plan of Distribution 8 Conflicts of Interest 10 Market-Making Resales by Affiliates 10 Validity of Securities 10 Experts 11 Where You Can Find More Information 11 Incorporation by Reference 11 INFORMATION ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is part of an automatic shelf registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the SEC, as a well-known seasoned issuer as defined in Rule 405 under the Securities Act of 1933, as amended, or the Securities Act. By using a shelf registration statement, we may sell, at any time and from time to time, in one or more offerings, any combination of the securities described in the accompanying prospectus. As allowed by SEC rules, this prospectus supplement does not contain all of the information included in the registration statement. For further information, we refer you to the registration statement, including its exhibits, the documents incorporated by reference therein and herein as well as the accompanying prospectus. Statements contained in this prospectus supplement and the accompanying prospectus about the provisions or contents of any agreement or other document are not necessarily complete. If the SECs rules and regulations require that an agreement or document be filed as an exhibit to the registration statement, please see that agreement or document for a complete description of these matters. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any related free writing prospectus required to be filed with the SEC to make your investment decision. We have not, and the underwriter has not, authorized anyone to provide you with different or additional information. Information incorporated by reference after the date of this prospectus supplement is considered a part of this prospectus supplement and may add, update or change information contained in this prospectus supplement. The information in this prospectus supplement, the accompanying prospectus or any document incorporated herein or therein by reference is accurate as of the date contained on the cover of such documents or the date such documents are filed with the SEC, as the case may be. Neither the delivery of this prospectus supplement or the accompanying prospectus, nor any sale made under this prospectus supplement nor the accompanying prospectus will, under any circumstances, imply that the information in this prospectus supplement or the accompanying prospectus is correct as of any date after the date of this prospectus supplement or the accompanying prospectus. Any information in such subsequent filings that is inconsistent with this prospectus supplement will supersede the information in this prospectus supplement and the accompanying prospectus. We are not, and the underwriter is not, making an offer of these securities in any jurisdiction where the offer is not permitted. FORWARD-LOOKING STATEMENTS Some of the statements contained in or incorporated by reference in this prospectus supplement and the accompanying prospectus contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. These statements may relate, but are not limited, to projections of revenues, income or loss, capital expenditures, plans for growth and future operations, competition and regulation, as well as assumptions relating to the foregoing. Forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted or quantified. When used in this prospectus supplement and the accompanying prospectus, the words will, could, estimates, expects, anticipates, believes, plans, intends and variations of these words and similar expressions are intended to identify forward-looking statements that involve risks and uncertainties. Future events and actual results could differ materially from those set forth in, contemplated by or underlying the forward-looking statements. The factors that could cause actual results to differ materially from those suggested by any of these statements include, but are not limited to, those discussed or identified from time to time in our public filings, including without limitation our Quarterly Reports on Forms 10-Q for the quarters ended March 31, 2013 and June 30, 2013, such as: n potential acquisitions and dispositions of our operations and investments could change our risk profile; n recent changes in our key executives could cause our investments to be less successful than in the past; S-1 n the effect of recent legislation and new pending regulation under the Dodd-Frank Act on Jefferies; n international legal, regulatory, political and economic and other risks associated with Jefferies business; n new financial legislation that could adversely affect Jefferies revenues and profitability, impose additional costs on operations or require changes in business practices; n economic downturns, including a downgrade of the U.S. credit rating and Europes debt crisis, or a prolonged recession; n price volatility and price declines in Jefferies debt securities and loss of revenues, clients and employees as a result of unfounded allegations; n credit-rating agency downgrades; n risks of loss relating to Jefferies principal trading and investments; n credit risk associated with nonperformance by Jefferies counterparties or customers; n a disruption of Jefferies business due to systems processing or other operational failures; n risk associated with Jefferies hedging and derivative transactions; n risks associated with the increased volatility in raw material prices and the availability of key raw materials; n outbreaks of disease affecting livestock; n product liability due to contaminated beef; n volatility in the volume and prices at which beef products are sold; n political and economic risks in foreign countries where National Beef Packing Company, LLC (National Beef) operates as well as foreign currency fluctuations; n costs to comply with environmental regulations; n failure to profitably grow National Beefs case ready business; n failure to comply with government laws and regulations and costs associated with compliance; n unfavorable labor relations with our employees; n declines in the U.S. housing and commercial real estate markets; n reliance on patronage from the Gulf Coast region for our gaming entertainment business; n an inability to insure certain risks economically; n increases in mortgage interest rate levels or the lack of available consumer credit for our real estate development projects; n obtaining significant funding, regulatory approvals and purchase commitments from third parties to develop large scale energy projects; n ability to maintain certain specified credit ratings to keep mortgage servicing rights for our 50% equity interest in Berkadia Commercial Mortgage LLCs (Berkadia) business; n risks associated with originating certain loans for Fannie Mae; S-2 n the inability of Sangart, Inc. (Sangart) to obtain significant funding for medical product development and clinical trial activities; n changes in existing government and government-sponsored mortgage programs and the loss of or changes in Berkadias relationships with the related governmental bodies; n exposure to credit and interest rate risks from Berkadias non-governmental loan programs; n the inability of Berkadia to repay its commercial paper borrowings; n declines in revenues from new and used car sales; n volatility in the value of our owned financial instrument portfolio; n intensified competition in the operation of our businesses or for skilled management and other employees; n weather related conditions and significant natural disasters, including hurricanes, tornadoes, windstorms, earthquakes and hailstorms; n the security of our information technology systems and those of our third party providers; n liability associated with legal proceedings; n ability to generate sufficient taxable income to fully realize tax benefits attributable to our net operating losses (NOLs); n changes in government tax policies in foreign and domestic jurisdictions; and n dividend payments on our common shares. Accordingly, we caution you against relying on these forward-looking statements, which are applicable only as of the date of this prospectus supplement. We undertake no obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this prospectus supplement and the accompanying prospectus or to reflect the occurrence of unanticipated events. S-3 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights certain information concerning our business and this offering. It does not contain all of the information that may be important to you and to your investment decision. The following summary is qualified in its entirety by the more detailed information and financial statements and notes thereto in the accompanying prospectus and the documents incorporated by reference herein and therein. You should carefully read this entire prospectus supplement and the accompanying prospectus, including the information incorporated herein and therein by reference. Unless otherwise expressly stated herein or the context otherwise requires, all references in this prospectus supplement to Leucadia, we, us, our, our company or the company refer to Leucadia National Corporation, a New York corporation, and its direct and indirect subsidiaries. Our Company We are a diversified holding company engaged through our consolidated subsidiaries in a variety of businesses. On March 1, 2013, Jefferies, a global full-service, integrated securities and investment banking firm, became our wholly-owned subsidiary. We are also engaged in beef processing, manufacturing, gaming entertainment, real estate activities and medical product development. We also own equity interests in operating businesses which are accounted for under the equity method of accounting. We concentrate on return on investment and cash flow to maximize long-term shareholder value. Additionally, we continuously evaluate the retention and disposition of our existing operations and investigate possible acquisitions of new businesses. Changes in the mix of our businesses and investments should be expected. Jefferies LLC (formerly Jefferies & Company, Inc.), was founded in the U.S. in 1962 and its first international operating subsidiary, Jefferies International Limited, was established in the U.K. in 1986. Our beef processing operations are conducted through our 78.9% interest in National Beef. National Beef processes, packages and delivers fresh and frozen beef and beef by-products for sale to customers in the United States and international markets. Our manufacturing operations are conducted through Idaho Timber, LLC (Idaho Timber) and Conwed Plastics, LLC (Conwed Plastics). Idaho Timber is headquartered in Boise, Idaho and primarily remanufactures dimension lumber and remanufactures, packages and/or produces other specialized wood products. Conwed Plastics manufactures and markets lightweight plastic netting used for a variety of purposes including, among other things, building and construction, erosion control, packaging, agricultural, carpet padding, filtration and consumer products. Our gaming entertainment operations are conducted through Premier Entertainment Biloxi LLC (Premier), which is the owner of the Hard Rock Hotel & Casino Biloxi (Hard Rock Biloxi), located in Biloxi, Mississippi. Our domestic real estate operations include a mixture of commercial properties, residential land development projects and other unimproved land. Our medical product development operations are conducted through Sangart. Sangart is developing a product called MP4OX, which is a solution of cell-free hemoglobin administered intravenously to provide rapid oxygen delivery to oxygen deprived tissues. Our principal executive offices are located at 520 Madison Avenue, New York, New York 10022. Our telephone number is (212) 460-1900. Our website is http://www.leucadia.com. The information contained on our website does not constitute a part of this prospectus supplement or the accompanying prospectus. S-4 The Offering The summary below describes the principal terms of the notes. Certain of the terms and conditions described below are subject to important limitations and exceptions. The section of this prospectus supplement entitled Description of Notes contains a more detailed description of the terms and conditions of the notes. Issuer Leucadia National Corporation. Notes Offered $250.0 million aggregate principal amount of % Senior Notes due 2043. Maturity Date The notes will mature on , 2043. Interest Rate We will pay interest on the notes at an annual rate of %. Interest Payment Dates We will make interest payments on the notes in cash semi-annually in arrears on and of each year, beginning on , 2014. Ranking The notes will be our senior unsecured obligations and will rank equally in right of payment with all of our existing and future senior unsecured indebtedness and senior in right to all of our existing and future subordinated indebtedness. The notes will be effectively subordinated to all existing and future indebtedness (including secured indebtedness) of our subsidiaries. Optional Redemption We may redeem some or all of the notes at any time and from time to time at the prices described under the heading Description of NotesOptional Redemption. Change of Control Offer If we experience a Change of Control Triggering Event (as defined herein), we will be required to offer to repurchase the notes from holders as described under the heading Description of NotesOffer to Repurchase Upon a Change of Control Triggering Event. Restrictive Covenants The indenture governing the notes will contain covenants that, among other things, limit: n our ability to incur liens; and n our ability to consummate certain mergers. These covenants are subject to a number of important exceptions described in Description of Notes. Form of Notes The notes will be issued in book-entry form and will be represented by one or more global certificates in denominations of $2,000 and integral multiples of $1,000 in excess thereof, deposited with a custodian for and registered in the name of a nominee of The Depository Trust Company. Absence of a Public Market for the Notes We do not intend to apply for listing of the notes on any securities exchange. We cannot assure you that a liquid market for the notes will be developed or maintained. The underwriter has advised us that it intends to make a market in the notes. S-5 The underwriter is not obligated, however, to make a market in the notes and any such market may be discontinued by the underwriter in its sole discretion at any time without notice. See Underwriting. Use of Proceeds We estimate the net proceeds from the issuance of the notes will be approximately $ million. We intend to use the net proceeds from the offering for general corporate purposes. See Use of Proceeds. S-6 RISK FACTORS Investing in the notes involves a high degree of risk. You should carefully consider the risks described below, as well as those risk factors incorporated by reference in this prospectus supplement and the accompanying prospectus under the caption Item 1A. Risk Factors in our Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2013 and June 30, 2013, before making a decision to invest in the notes. The risks and uncertainties described in such Quarterly Reports and below are not the only ones facing us. Additional risks and uncertainties not presently known to us or that we currently deem not to be material may also impair our business operations or adversely affect our results of operations or financial condition. If any of such risks actually occur, our business and results of operations could be materially affected. In that case, you could lose all or part of your investment in the notes. Risks Related to this Offering The level of our indebtedness could adversely affect our financial condition and therefore make it more difficult for us to fulfill our obligations under the notes. As of June 30, 2013, without giving effect to the completion of this offering or the transactions described in footnote (a) to the table under the caption Capitalization, we would have had total indebtedness of $7.6 billion, consisting of $858 million of senior debt, $98 million of subordinated debt and $6.6 billion of subsidiary debt. Our substantial indebtedness level and interest expense could have important consequences to our company and you, including: n limiting our ability to borrow additional amounts for working capital, capital expenditures, debt service requirements, funding of future acquisitions or other general corporate purposes; n limiting our ability to use operating cash flow in other areas of our business because we must dedicate a substantial portion of these funds to service the debt; n increasing our vulnerability to general adverse economic and industry conditions; n placing us at a competitive disadvantage as compared to our competitors that have less leverage; n limiting our ability to capitalize on business opportunities and to react to competitive pressures and adverse changes in government regulation; and n limiting our ability or increasing the costs to refinance indebtedness. Although we have substantial indebtedness outstanding, the indenture governing the notes will permit us to incur additional indebtedness in the future. If we or our subsidiaries incur additional debt, the risks we now face as a result of our leverage could intensify. The indenture governing the notes will not contain financial covenants or meaningful restrictions on us or our subsidiaries. Neither we nor any of our subsidiaries will be restricted from incurring additional debt or other liabilities under the indenture governing the notes offered hereby. If we incur additional debt or other liabilities, our ability to pay our obligations on the notes could be adversely affected. We expect that we will from time to time incur additional debt and other liabilities. The indenture will not require us to achieve or maintain any minimum financial results relating to our financial condition or results of operations. In addition, we will not be restricted from paying dividends or making distributions on our capital stock or purchasing or redeeming our capital stock or our outstanding debt under the indenture. S-7 Our credit ratings may not reflect all risks of your investment in the notes. The notes are rated as investment grade by nationally recognized statistical rating organizations. These credit ratings are limited in scope, and do not address all material risks relating to an investment in the notes, but rather reflect only the view of each rating agency at the time the rating is issued. An explanation of the significance of such rating may be obtained from such rating agency. There can be no assurance that such credit ratings will remain in effect for any given period of time or that a rating will not be lowered, suspended or withdrawn entirely by the applicable rating agencies if, in such rating agencys judgment, circumstances so warrant. Agency credit ratings are not a recommendation to buy, sell or hold any security. Each agencys rating should be evaluated independently of any other agencys rating. Actual or anticipated changes or downgrades in our credit ratings, including any announcement that our ratings are under further review for a downgrade, could affect the market value of the notes and increase our corporate borrowing costs. Your right to receive payments on the notes is effectively subordinated to all existing and future indebtedness (including secured indebtedness) and other liabilities of our subsidiaries, including Jefferies. The notes will be effectively subordinated to all existing and future indebtedness (including secured indebtedness) of our subsidiaries. As of June 30, 2013, our subsidiaries had approximately $34.6 billion of indebtedness and other liabilities outstanding, including trade payables but excluding intercompany obligations. The indenture governing the notes does not restrict the ability of our subsidiaries to incur indebtedness and as a result our subsidiaries are permitted to incur a substantial amount of additional indebtedness under the indenture. Accordingly, in the event of a bankruptcy, liquidation or reorganization affecting us or any of our subsidiaries, your rights to receive payment effectively will be subordinated to the creditors of those subsidiaries. We may be unable to repurchase the notes upon a Change of Control Triggering Event. If we experience a Change of Control Triggering Event, as defined in Description of Notes, we will be required to make an offer to repurchase all of your notes at a purchase price equal to 101% of the aggregate principal amount thereof. We cannot assure you that we will have sufficient funds or be able to arrange for additional financing to repurchase notes tendered to us following a Change of Control Triggering Event. There is no public market for the notes and we do not know if a market will ever develop or, if a market does develop, whether it will be sustained. The notes are a new issue of securities and there is no existing trading market for the notes. Although the underwriter has informed us that it intends to make a market in the notes, it has no obligation to do so and may discontinue making a market at any time without notice. In addition, any market making activity will be subject to the limits imposed by applicable law. As a result, we cannot assure you that a liquid market will develop for the notes, that you will be able to sell your notes at a particular time or that the prices that you receive when you sell the notes will be favorable. If a liquid market is established, various factors could have a material adverse effect on the trading of the notes, including fluctuations in prevailing interest rates. Changes in our credit ratings or the financial and credit markets could adversely affect the market prices of the notes. The future market prices of the notes will be affected by a number of factors, including: n our ratings with major credit rating agencies; n the prevailing interest rates being paid by companies similar to us; and n the overall condition of the financial and credit markets. The condition of the financial and credit markets and prevailing interest rates have fluctuated in the past and are likely to fluctuate in the future. These fluctuations could have an adverse effect on the prices of the notes. In addition, credit rating agencies continually revise their ratings for companies that they follow, including us. We cannot assure you that credit rating agencies will continue to rate the notes or that they will maintain their ratings on the notes. A negative change in our rating could have an adverse effect on the market prices of the notes. S-8 USE OF PROCEEDS We estimate the net proceeds from the issuance of the notes will be approximately $ million. We intend to use the net proceeds from the offering for general corporate purposes. S-9 CAPITALIZATION The following table sets forth our unaudited consolidated capitalization as of June 30, 2013 on a historical basis and as adjusted to give effect to this offering and the transactions described in footnote (a) below. You should read the table below in conjunction with the information set forth under Managements Discussion and Analysis of Financial Condition and Results of Operations and our consolidated financial statements and the related notes included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, as amended, our Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2013 and our Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2013, each of which is incorporated by reference in this prospectus supplement. As of June 30, 2013 Actual As Adjusted (Dollars in thousands) Cash and Cash Equivalents (a) $ 3,553,645 $ Long-term debt (a)(b) : Parent Company Debt: Senior Notes: 73
